To his petition for rehearing appellee has attached a motion in the form of an alternative to a denial *Page 567 
of the petition for rehearing, in which he asks the cause be remanded to the city court so that application might be made to that court under the act of 1891, as amended in 1935, (Ill. Rev. Stat. 1941, chap. 146, par. 36,) for a change of venue to a court of competent jurisdiction. The record does not disclose that such an application was presented to or passed upon by the trial court. Under the facts appearing in this record the motion comes too late and is denied.